EXHIBIT 10.1 DEBENTURE AND WARRANT PURCHASE AGREEMENT This Debenture and Warrant Purchase Agreement (this “Agreement”), dated as of June 27,2008, is made by and between Retail Pro, Inc. (the “Company”) and Midsummer Investment Ltd. (the “Purchaser”). For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Issuance of Debenture and Warrant. The Company hereby agrees to issue to the Purchaser against payment therefor as described herein, (a) a debenture of the Company in the aggregate principal amount of $500,000, which debenture shall be in the form of Exhibit A attached hereto (a “Debenture”) and (b) Warrants to purchase an aggregate of up to 3,000,000 shares of Common Stock, with an exercise price per share equal to $0.01, which warrant shall be in the form of Exhibit B attached hereto (the “Warrant”).The total purchase price to be paid by the Purchaser for the purchase of the Debenture and the Warrant is $500,000 (the “Subscription Amount”).Subject to the terms and conditions hereunder, at the closing, the Company shall deliver to the Purchaser the Debenture and the Warrant, and the Purchaser shall deliver the Subscription Amount to the account designated in writing by the Company. 2.Documents. (a)The rights and obligations of the Purchaser and of the Company with respect to the Debenture, the Warrant and the shares of Common Stock issuable under the
